EXHIBIT 2 LETTERS TO SHAREHOLDERS @ Fight Letter – January 22, 2013 PRESS RELEASES Title Release Date Fight Letter Press Release January 22, 2013 SandRidge Related – Party Land Transactions January 23, 2013 PRESENTATIONS Title Release Date SandRidge Related – Party Land Transactions January 23, 2013 Supporting Documents Release Date Alfalfa – Feb 2012 – TLW to WCT January 22, 2013 Alfalfa – Aug 2008 – Melvin Joy to TLW January 22, 2013 Alfalfa – Aug 2012 – WCT to SD January 22, 2013 Barber – Index – 08-31S-10W January 22, 2013 Barber – Jun 2011 – Bent Tree to WCT January 22, 2013 Barber – Jul 2011 – Continental to SD January 22, 2013 Barber – Oct 2011 – WCT to Shell January 22, 2013 Cowley – Index – 35-32-6 January 22, 2013 Finney – Index – Dudley to SD, Sullivan to WCT January 22, 2013 Pawnee – Apr 2010 – Families to WCT January 22, 2013 Pawnee – Jun 2010 – Jackfork to WCT January 22, 2013 Pawnee – Sep 2010 – Jackfork to WCT January 22, 2013 Pawnee – Oct 2010 – WCT to SD January 22, 2013 Pawnee – Nov 2010 – Berry to WCT January 22, 2013 Pawnee – Jan 2011 – WCT to SD January 22, 2013 Sherman – Index – 28-08S-37W January 22, 2013 Sherman – Mar 2012 – Stable to SD January 22, 2013 Sherman – Apr 2012 – Bent Tree to WCT (#1) January 22, 2013 Sherman – Apr 2012 – Bent Tree to WCT (#2) January 22, 2013 Sherman – Jul 2012 – Bent Tree to WCT January 22, 2013 Thomas – Index – Bent Tree to WCT and 192 January 22, 2013 Thomas – Index – Manhattan EnergyOne to SD January 22, 2013 Wallace – Mar 2012 – Stable to SD January 22, 2013 Wallace – Aug 2012 – Continental to WCT January 22, 2013 Woods – Index – 16-28N-14W January 22, 2013 Woods – May 2005 – Edwin Herslee to TLW January 22, 2013 Woods – Apr 2007 – TLW to SD January 22, 2013 Woods – Apr 2007 – TLW to WCT January 22, 2013 Woods – Oct 2007 – TLW to WCT January 22, 2013 Woods – Oct 2008 – WCT to SD January 22, 2013 Woods – Nov 2011 – TLW to WCT January 22, 2013 Woods – Apr 2012 – WCT to Schree Ward January 22, 2013 Woods – May 2012 – Noble 1-16 spud January 22, 2013 Woods – May 2012 – WCT to SD January 22, 2013
